Title: From Thomas Jefferson to William Short, 6 November 1803
From: Jefferson, Thomas
To: Short, William


          
            
              Dear Sir
            
            Washington Nov. 6. 03.
          
          Your’s of Oct. 25. from Prestwood came to my hands last night. it is the first knolege of your motions I have had since you set out for Kentucky: and having long expected you were on the road back, I knew not how to write to you. this has been the cause of my keeping a letter recieved for you from France a considerable time ago: & I do not send it now lest you should have left Richmond, where you say you should arrive the 1st. inst. on your way here. that land is the best form in which one can have property in this country is my fixed opinion. there is a reasonable chance by renting it, to get an active interest of 5. or 6. per cent; and there is a silent rise of value of two or three times that amount; which serves to cover the depreciation of the money in which it is nominally valued, & leave still a large increase of capital. money in the funds or banks, offers but it’s annual interest, while it depreciates fully as much. no body can doubt that the value of money compared with the necessaries of life is lessened here one third or one half, within the last 10. years. this has two causes; the inordinate increase of paper circulation from banks, which must be 3, 4, or 5 times of the whole circulation existing at the commencement of the present government: & 2dly a similar depreciation in England, with whose affairs we are so intimately united, that they produce a common effect. there is this difference in our favor, that as yet an individual can get dollars for his paper, & therefore has it in his power to replace his depreciation, which cannot be done in England; as a guinea is now never seen there. the evil here will I trust cure itself. the annual increase of banks will render the evil visible to every eye, & they will be spunged by a legislative stroke, & a scale of depreciation. I cannot say I am satisfied you can rent all your lands advantageously, because my farm at Lego has laid idle 7. years for want of tenants, & Shadwell as good as idle, having been in the hands of little tenants from whom nothing can be got, & who cannot be kept within any rules of culture. yet I confidently expect that the facility of obtaining tenants will increase daily. in the leasing your lands you must not expect to lease every hundred acres. a considerable proportion of it is on the mountain side, a noble appendage to the residence of a proprietor, if kept in wood & inclosed & laid down in grass. but nobody would rent it for these purposes. and if it were cleared, a great deal of it is of inferior quality & would infallibly run off in gullies in a very few years. I think you could not do better than to continue Durret’s lease. the rent is sufficient, & the course of culture very advantageous for the land. in whatever you determine however, have nothing to do with Catlett. his character is in three words, a sharper, bankrupt & besotted. he has a neat industrious & valuable wife; but she has not been able to save him. I say this to you in confidence of course, because I do not wish to quarrel even with an indifferent neighbor; but every person in that neighborhood would in confidence tell you the same. I think you had better put every thing respecting your land into the hands of Price. he is illiterate, & slow, but very steady, honest & punctual. he would be equal to the two objects of seeing that the tenants observed the rules of culture, & of remitting your rents to Richmond where your affairs will of course require you to have a resident agent. after taking a view of the neighborhood, I cannot see any one who can so effectually take care of your land as Price. these loose & hasty ideas may give you some views which, matured by your own reflections, may enable you to settle things to your mind. 
          On your arrival here I shall expect you to be of our daily mess as usual. mr Barnes has removed his dwelling in Georgetown. whether he has room for a lodger in his new situation I know not. we have a vessel sailing immediately on public account to Lorient. she was to have gone yesterday: but the Marocco news has made the owner desirous to get off of his bargain. if he goes it will be in a day or two. if not, another will be procured to go as immediately as practicable. I mention this as you might wish to write. Accept my salutations and assurances of constant affection & esteem.
          
            
              Th: Jefferson
            
          
        